Citation Nr: 0607644	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
September 1967 and April 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he contracted prostrate cancer as 
the result of exposure to herbicides during a tour of duty in 
Korea.

Personnel records show that the veteran served in Korea from 
April 15, 1969 to May 14, 1970.  The veteran's Record of 
Assignments shows that during this period, he was assigned to 
Battery D, 6th Battalion, 37th Artillery.  The U.S. Army and 
Joint Service Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research) has 
indicated that in 1969, the 6th Battalion, 37th Artillery was 
stationed at Camp Pelham located 5.8 miles from the 
Demilitarized Zone (DMZ) in Korea.  Based on information 
provided by the Department of Defense (DOD), VA recognizes 
that units in the area during the period of use of Agent 
Orange or other chemicals along the DMZ from April 1968 to 
July 1969, were the four combat brigades of the 2nd Infantry 
Division and the 3rd Brigade of the 7th Infantry Division.  
DOD further provided that soldiers who belonged to the 8th 
Army but were part of the United Nations Command Military 
Assistance Commission structure were among personnel who 
might have been exposed to herbicides.  DOD added that Field 
Artillery troops were supplied as support personnel as 
required.  Thus, while the veteran was not assigned to one of 
the units recognized by VA as being located in Korea along 
the DMZ, he was assigned to an artillery unit thereby 
warranting additional development for proof of exposure. 

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA [Veterans Claims Assistance Act of 2000] 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Please take this opportunity 
to inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please verify through Cheryl 
Konieczny, C&P Service, whether the 
veteran was likely exposed to herbicides 
at any time during his service in Korea 
at Camp Pelham from April 15, 1969 to May 
14, 1970, while assigned to Battery D, 
6th Battalion, 37th Artillery.  Please 
note information provided by JSRRC that 
includes a unit history and morning 
reports. 

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


